UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-05340 Name of Registrant: Vanguard New Jersey Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30 Date of reporting period: August 31, 2012 Item 1: Schedule of Investments Vanguard New Jersey Tax-Exempt Money Market Fund Schedule of Investments As of August 31, 2012 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (101.1%) New Jersey (97.9%) 1 BlackRock MuniHoldings New Jersey Quality Fund, Inc. VRDP VRDO 0.380% 9/7/12 LOC 40,300 40,300 1 BlackRock MuniYield New Jersey Quality Fund, Inc. VRDP VRDO 0.380% 9/7/12 LOC 25,000 25,000 Burlington County NJ BAN 1.500% 9/7/12 26,088 26,093 Burlington County NJ BAN 1.000% 5/23/13 49,144 49,424 Burlington County NJ Bridge Commission Revenue 5.000% 10/15/12 (Prere.) 5,000 5,028 Camden County NJ Improvement Authority Health Care Redevelopment Project Revenue (Cooper Health System Obligated Group) VRDO 0.140% 9/7/12 LOC 11,410 11,410 Camden County NJ Improvement Authority Lease Revenue (Parkview Redevelopment Housing Project) VRDO 0.130% 9/7/12 LOC 49,500 49,500 Cape May County NJ BAN 1.500% 8/30/13 5,300 5,364 Delaware River & Bay Authority New Jersey Revenue VRDO 0.130% 9/7/12 LOC 4,300 4,300 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.150% 9/7/12 LOC 15,500 15,500 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.160% 9/7/12 LOC 30,840 30,840 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.160% 9/7/12 LOC 6,500 6,500 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.170% 9/7/12 LOC 26,800 26,800 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.170% 9/7/12 LOC 20,000 20,000 Essex County NJ Improvement Authority Revenue (Fern Senior Housing Project) VRDO 0.170% 9/7/12 LOC 7,300 7,300 Essex County NJ Improvement Authority Revenue (Jewish Community Center of Metro West Inc. Project) VRDO 0.150% 9/7/12 LOC 6,955 6,955 Essex County NJ Improvement Authority Revenue (Pooled Government Loan) VRDO 0.150% 9/7/12 LOC 2,655 2,655 1 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) TOB VRDO 0.180% 9/7/12 4,185 4,185 Gloucester County NJ Pollution Control Financing Authority Revenue (ExxonMobil Project) VRDO 0.030% 9/4/12 42,700 42,700 Hopewell Township NJ BAN 1.000% 4/12/13 4,074 4,092 Hopewell Township NJ BAN 1.000% 6/7/13 13,391 13,470 Jefferson Township NJ BAN 1.000% 6/27/13 11,014 11,079 1 Madison Borough NJ Board of Education GO TOB VRDO 0.170% 9/7/12 LOC 11,615 11,615 Mahwah Township NJ BAN 1.500% 10/12/12 6,800 6,810 Mahwah Township NJ BAN 1.000% 6/7/13 4,000 4,024 Middlesex County NJ BAN 1.500% 12/21/12 45,000 45,173 Middlesex County NJ GO 4.000% 1/1/13 1,000 1,013 Monmouth County NJ GO 4.000% 1/15/13 3,895 3,950 Monmouth County NJ GO 4.000% 1/15/13 425 431 Monmouth County NJ GO 2.500% 3/1/13 3,400 3,439 Morris County NJ GO 5.000% 9/15/12 1,585 1,588 New Jersey Building Authority Revenue 5.250% 12/15/12 (Prere.) 1,000 1,014 New Jersey Economic Development Authority Mortgage Revenue (Franciscan Oaks Project) VRDO 0.150% 9/7/12 LOC 1,150 1,150 New Jersey Economic Development Authority Natural Gas Facilities Revenue (Pivotal Utility Holdings Inc. Project) VRDO 0.150% 9/4/12 LOC 31,500 31,500 New Jersey Economic Development Authority Natural Gas Facilities Revenue (Pivotal Utility Holdings Inc. Project) VRDO 0.220% 9/4/12 LOC 5,000 5,000 New Jersey Economic Development Authority Revenue (Applewood Estates Project) VRDO 0.150% 9/7/12 LOC 20,180 20,180 New Jersey Economic Development Authority Revenue (Bayonne/IMTT Project) VRDO 0.160% 9/4/12 LOC 2,700 2,700 New Jersey Economic Development Authority Revenue (Bayonne/IMTT Project) VRDO 0.160% 9/4/12 LOC 1,000 1,000 New Jersey Economic Development Authority Revenue (Columbia University Project) CP 0.130% 9/6/12 7,530 7,530 New Jersey Economic Development Authority Revenue (Cooper Health System Project) VRDO 0.160% 9/7/12 LOC 4,500 4,500 1 New Jersey Economic Development Authority Revenue (Duke Farms Foundation Project) TOB VRDO 0.240% 9/7/12 6,380 6,380 New Jersey Economic Development Authority Revenue (Duke Farms Foundation Project) VRDO 0.180% 9/4/12 LOC 17,600 17,600 New Jersey Economic Development Authority Revenue (El Dorado Terminals Co. Project) VRDO 0.160% 9/4/12 LOC 6,000 6,000 1 New Jersey Economic Development Authority Revenue (Montclair Art Museum Project) VRDO 0.180% 9/7/12 LOC 4,760 4,760 New Jersey Economic Development Authority Revenue (Order of St. Benedict Project) VRDO 0.150% 9/7/12 LOC 12,750 12,750 New Jersey Economic Development Authority Revenue (Princeton Day School) VRDO 0.140% 9/7/12 LOC 5,000 5,000 1 New Jersey Economic Development Authority Revenue (School Facilities Construction) TOB VRDO 0.160% 9/7/12 10,940 10,940 New Jersey Economic Development Authority Revenue(Trustees of the Lawrenceville School Project) VRDO 0.180% 9/4/12 16,900 16,900 New Jersey Economic Development Authority School Revenue (Blair Academy Project) VRDO 0.150% 9/7/12 LOC 13,290 13,290 New Jersey Educational Facilities Authority Revenue (Caldwell College) VRDO 0.120% 9/7/12 LOC 16,955 16,955 New Jersey Educational Facilities Authority Revenue (Higher Education Trust Fund) 5.250% 9/1/12 (Prere.) 3,560 3,560 New Jersey Educational Facilities Authority Revenue (Higher Education Trust Fund) 5.250% 9/1/12 (Prere.) 3,535 3,535 New Jersey Educational Facilities Authority Revenue (Higher Education Trust Fund) 5.250% 9/1/12 (Prere.) 2,155 2,155 New Jersey Educational Facilities Authority Revenue (Institute for Advanced Studies) VRDO 0.160% 9/7/12 13,025 13,025 1 New Jersey Educational Facilities Authority Revenue (Institute for Advanced Studies) VRDO 0.160% 9/7/12 24,200 24,200 1 New Jersey Educational Facilities Authority Revenue (Institute for Defense Analyses) VRDO 0.180% 9/7/12 LOC 8,480 8,480 1 New Jersey Educational Facilities Authority Revenue (Princeton University) TOB VRDO 0.170% 9/7/12 10,900 10,900 1 New Jersey Educational Facilities Authority Revenue (Princeton University) TOB VRDO 0.180% 9/7/12 2,165 2,165 New Jersey Educational Facilities Authority Revenue (Seton Hall University) VRDO 0.130% 9/7/12 LOC 14,625 14,625 New Jersey Environmental Infrastructure Trust Revenue 3.400% 9/1/12 4,000 4,000 New Jersey Environmental Infrastructure Trust Revenue 5.000% 9/1/12 2,890 2,890 New Jersey Environmental Infrastructure Trust Revenue 5.000% 9/1/12 1,555 1,555 New Jersey Environmental Infrastructure Trust Revenue 5.000% 9/1/12 2,000 2,000 New Jersey Environmental Infrastructure Trust Revenue 3.000% 9/1/13 3,255 3,346 New Jersey GO 5.000% 2/15/13 12,025 12,286 New Jersey GO 6.000% 2/15/13 4,975 5,105 New Jersey GO 0.495% 6/27/13 25,000 25,004 New Jersey GO 0.496% 6/27/13 50,000 50,008 1 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) TOB VRDO 0.170% 9/7/12 LOC 6,225 6,225 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) VRDO 0.180% 9/7/12 LOC 8,900 8,900 New Jersey Health Care Facilities Financing Authority Revenue (Catholic Healthcare Institute) 5.375% 11/15/12 (Prere.) 5,000 5,053 New Jersey Health Care Facilities Financing Authority Revenue (Children's Specialized Hospital) VRDO 0.150% 9/7/12 LOC 14,645 14,645 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.200% 9/7/12 LOC 12,700 12,700 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.200% 9/7/12 LOC 25,000 25,000 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.200% 9/7/12 LOC 24,550 24,550 New Jersey Health Care Facilities Financing Authority Revenue (Robert Wood Johnson University) VRDO 0.150% 9/7/12 LOC 10,265 10,265 New Jersey Health Care Facilities Financing Authority Revenue (Robert Wood Johnson University) VRDO 0.150% 9/7/12 LOC 7,400 7,400 New Jersey Health Care Facilities Financing Authority Revenue (RWJ Health Care Corp.) VRDO 0.150% 9/7/12 LOC 2,600 2,600 New Jersey Health Care Facilities Financing Authority Revenue (Southern Ocean County Hospital) VRDO 0.150% 9/7/12 LOC 7,960 7,960 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.180% 9/4/12 LOC 3,000 3,000 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.180% 9/4/12 LOC 1,835 1,835 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.150% 9/7/12 LOC 14,000 14,000 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.150% 9/7/12 LOC 21,000 21,000 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.150% 9/7/12 LOC 13,930 13,930 1 New Jersey Higher Education Assistance Authority Student Loan Revenue TOB VRDO 0.180% 9/7/12 5,435 5,435 New Jersey Housing & Mortgage Finance Agency Multi-Family Housing Revenue VRDO 0.180% 9/7/12 LOC 6,830 6,830 1 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue TOB VRDO 0.230% 9/7/12 7,500 7,500 1 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue TOB VRDO 0.260% 9/7/12 5,985 5,985 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.140% 9/7/12 12,485 12,485 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.160% 9/7/12 19,800 19,800 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.160% 9/7/12 9,000 9,000 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.160% 9/7/12 50,000 50,000 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.170% 9/7/12 7,430 7,430 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.170% 9/7/12 22,300 22,300 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 6/15/13 (Prere.) 10,000 10,416 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 6/15/13 (Prere.) 1,400 1,458 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 6/15/13 (Prere.) 1,175 1,224 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 6/15/13 (Prere.) 7,000 7,292 1 New Jersey Transportation Trust Fund Authority Transportation System Revenue TOB VRDO 0.170% 9/7/12 LOC 6,600 6,600 New Jersey Turnpike Authority Revenue 6.000% 1/1/13 (ETM) 10,010 10,202 New Jersey Turnpike Authority Revenue 6.500% 1/1/13 (ETM) 1,180 1,205 New Jersey Turnpike Authority Revenue VRDO 0.130% 9/7/12 LOC 31,200 31,200 New Jersey Turnpike Authority Revenue VRDO 0.130% 9/7/12 LOC 26,435 26,435 New Jersey Turnpike Authority Revenue VRDO 0.150% 9/7/12 LOC 25,650 25,650 1 Nuveen New Jersey Investment Quality Municipal Fund VRDP VRDO 0.290% 9/7/12 LOC 30,000 30,000 Port Authority of New York & New Jersey Revenue CP 0.180% 11/13/12 2,200 2,200 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.180% 9/7/12 1,200 1,200 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.180% 9/7/12 6,200 6,200 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.180% 9/7/12 5,000 5,000 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.180% 9/7/12 2,420 2,420 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.190% 9/7/12 3,000 3,000 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.190% 9/7/12 7,770 7,770 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.220% 9/7/12 5,600 5,600 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.250% 9/7/12 4,050 4,050 Princeton University New Jersey CP 0.140% 11/6/12 18,700 18,700 Rockaway Township NJ BAN 2.000% 9/28/12 11,526 11,540 Rutgers State University New Jersey Revenue VRDO 0.150% 9/4/12 3,200 3,200 Rutgers State University New Jersey Revenue VRDO 0.180% 9/4/12 63,750 63,750 Salem County NJ BAN 1.500% 6/28/13 11,190 11,304 Secaucus NJ BAN 1.250% 1/11/13 5,184 5,194 South Jersey Transportation Authority New Jersey Transportation System Revenue VRDO 0.150% 9/7/12 LOC 15,575 15,575 South Jersey Transportation Authority New Jersey Transportation System Revenue VRDO 0.150% 9/7/12 LOC 37,625 37,625 Sparta Township NJ BAN 1.500% 5/24/13 5,951 5,999 Summit NJ BAN 1.000% 1/18/13 8,252 8,277 Tobacco Settlement Financing Corp. New Jersey Revenue 6.250% 6/1/13 (Prere.) 8,545 8,931 Tobacco Settlement Financing Corp. New Jersey Revenue 6.375% 6/1/13 (Prere.) 10,235 10,708 Tobacco Settlement Financing Corp. New Jersey Revenue 6.750% 6/1/13 (Prere.) 3,410 3,576 Tobacco Settlement Financing Corp. New Jersey Revenue 7.000% 6/1/13 (Prere.) 26,110 27,430 1 Tobacco Settlement Financing Corp. New Jersey Revenue TOB VRDO 0.190% 9/4/12 (Prere.) 7,650 7,650 Union County NJ BAN 1.000% 6/28/13 45,000 45,299 Union County NJ Pollution Control Financing Authority Revenue (Exxon Project) VRDO 0.030% 9/4/12 27,525 27,525 Union County NJ Pollution Control Financing Authority Revenue (Exxon Project) VRDO 0.050% 9/4/12 12,045 12,045 1 Union County NJ Utilities Authority Revenue TOB VRDO 0.190% 9/7/12 14,815 14,815 West Orange Township NJ BAN 1.500% 5/22/13 9,072 9,139 Puerto Rico (3.2%) Puerto Rico GO 5.250% 7/1/13 (Prere.) 11,000 11,463 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.170% 9/7/12 3,000 3,000 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.170% 9/7/12 30,356 30,356 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.190% 9/7/12 4,875 4,875 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.190% 9/7/12 7,340 7,340 Total Tax-Exempt Municipal Bonds (Cost $1,780,792) Other Assets and Liabilities-Net (-1.1%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2012, the aggregate value of these securities was $313,946,000, representing 17.8% of net assets. New Jersey Tax-Exempt Money Market Fund KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. New Jersey Tax-Exempt Money Market Fund A. Security Valuation: Securities are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At August 31, 2012, 100% of the market value of the fund's investments was determined using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. Vanguard New Jersey Long-Term Tax-Exempt Fund Schedule of Investments As of August 31, 2012 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (100.0%) New Jersey (98.7%) Atlantic County NJ Public Facilities COP 6.000% 3/1/14 (14) 3,685 3,972 Atlantic County NJ Public Facilities COP 6.000% 3/1/15 (14) 1,480 1,666 Bayonne NJ TAN 5.750% 7/1/35 7,500 8,625 Bergen County NJ GO 3.000% 9/1/14 1,000 1,052 Bergen County NJ GO 3.000% 9/1/15 2,290 2,463 Bergen County NJ GO 4.000% 9/1/16 1,720 1,952 Bergen County NJ GO 4.000% 9/1/17 1,675 1,940 Bergen County NJ GO 4.000% 9/1/18 1,000 1,174 Burlington County NJ Bridge Commission Revenue 5.250% 12/15/21 (2) 3,200 3,523 Camden County NJ Improvement Authority Health Care Redevelopment Project Revenue (Cooper Health System Obligated Group) VRDO 0.140% 9/7/12 LOC 5,615 5,615 Cape May County NJ Industrial Pollution Control Financing Authority Revenue (Atlantic City Electric Co. Project) 6.800% 3/1/21 (14) 15,400 20,342 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.625% 1/1/26 (4) 2,500 2,506 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/28 6,000 6,806 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/29 4,000 4,520 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/30 5,000 5,622 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/35 4,060 4,487 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/40 (4) 1,000 1,100 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.160% 9/7/12 LOC 10,200 10,200 Essex County NJ Improvement Authority Revenue 5.250% 12/15/18 (2) 7,500 9,109 Essex County NJ Improvement Authority Revenue 5.250% 12/15/20 (2) 2,510 3,097 Essex County NJ Improvement Authority Revenue 5.500% 10/1/24 (14) 5,000 6,483 Essex County NJ Improvement Authority Revenue (Jewish Community Center of Metro West Inc. Project) VRDO 0.150% 9/7/12 LOC 3,700 3,700 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 0.000% 11/1/21 (4) 6,825 5,384 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 5.000% 11/1/21 7,390 9,355 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 5.250% 11/1/21 (4) 6,000 7,721 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 0.000% 11/1/22 (4) 31,190 23,592 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 5.750% 11/1/28 (4) 13,545 18,128 Gloucester County NJ Improvement Authority Lease Revenue 5.000% 7/15/13 (Prere.) 1,000 1,042 Gloucester County NJ Improvement Authority Lease Revenue 5.000% 7/15/13 (Prere.) 1,150 1,198 Gloucester County NJ Improvement Authority Lease Revenue 5.000% 7/15/13 (Prere.) 865 901 Gloucester County NJ Improvement Authority Lease Revenue 5.000% 7/15/13 (Prere.) 1,000 1,042 Gloucester Township NJ Municipal Utility Authority Revenue 5.650% 3/1/18 (2) 1,980 2,217 Hillsborough Township NJ School District GO 5.375% 10/1/13 (4) 1,250 1,319 Hillsborough Township NJ School District GO 5.375% 10/1/19 (4) 1,720 2,180 Hoboken-Union City-Weehawken NJ Sewerage Authority Revenue 6.250% 8/1/13 (ETM) 9,590 10,106 Hudson County NJ Improvement Authority Solid Waste Systems Revenue 5.750% 1/1/35 2,000 2,360 Hudson County NJ Improvement Authority Solid Waste Systems Revenue 6.000% 1/1/40 3,000 3,580 Jersey City NJ GO 5.000% 3/1/19 1,550 1,836 Jersey City NJ GO 5.000% 3/1/22 1,750 2,112 Mercer County NJ Improvement Authority Revenue 5.000% 11/1/21 1,000 1,255 Mercer County NJ Improvement Authority Revenue 5.000% 11/1/24 1,375 1,711 Mercer County NJ Improvement Authority Special Services School District Revenue 5.950% 12/15/12 1,325 1,346 Middlesex County NJ COP 5.000% 10/15/23 1,455 1,831 Middlesex County NJ COP 5.000% 10/15/24 1,055 1,333 Middlesex County NJ COP 5.000% 10/15/25 1,155 1,463 Middlesex County NJ Improvement Authority Lease Revenue (Perth Amboy Municipal Complex Project) 5.375% 3/15/13 (Prere.) 1,925 1,978 Middlesex County NJ Improvement Authority Lease Revenue (Perth Amboy Municipal Complex Project) 5.375% 3/15/13 (Prere.) 1,825 1,876 Middlesex County NJ Improvement Authority Revenue (Heldrich Center Hotel/Conference Project) 5.000% 1/1/15 280 189 Middlesex County NJ Improvement Authority Revenue (Heldrich Center Hotel/Conference Project) 5.000% 1/1/20 500 319 Middlesex County NJ Improvement Authority Revenue (Heldrich Center Hotel/Conference Project) 5.000% 1/1/32 5,100 3,271 Middlesex County NJ Improvement Authority Revenue (Heldrich Center Hotel/Conference Project) 5.125% 1/1/37 3,500 2,245 Middlesex County NJ Improvement Authority Revenue (Open Space Trust Fund) 5.250% 9/15/13 (Prere.) 2,375 2,499 Middlesex County NJ Improvement Authority Revenue (Open Space Trust Fund) 5.250% 9/15/13 (Prere.) 1,600 1,684 Middlesex County NJ Improvement Authority Revenue (Open Space Trust Fund) 5.250% 9/15/13 (Prere.) 1,585 1,668 Monmouth County NJ GO 4.000% 1/15/15 4,885 5,297 Monmouth County NJ GO 4.000% 1/15/16 5,425 6,049 Monmouth County NJ GO 4.000% 1/15/17 6,655 7,604 Monmouth County NJ Improvement Authority Lease Revenue (Brookdale Community College) 5.875% 8/1/31 1,000 1,242 Monmouth County NJ Improvement Authority Lease Revenue (Brookdale Community College) 6.000% 8/1/38 3,900 4,872 Monmouth County NJ Improvement Authority Revenue (Pooled Government Loan) 5.000% 12/1/13 (2) 1,545 1,606 Monmouth County NJ Improvement Authority Revenue (Pooled Government Loan) 5.000% 12/1/14 (2) 3,205 3,424 Monmouth County NJ Improvement Authority Revenue (Pooled Government Loan) 4.000% 12/1/16 1,650 1,883 Monmouth County NJ Improvement Authority Revenue (Pooled Government Loan) 5.000% 12/1/16 (2) 1,000 1,115 Monmouth County NJ Improvement Authority Revenue (Pooled Government Loan) 4.000% 12/1/17 2,400 2,790 Monmouth County NJ Improvement Authority Revenue (Pooled Government Loan) 5.000% 12/1/23 1,400 1,822 Monmouth County NJ Improvement Authority Revenue (Pooled Government Loan) 5.000% 12/1/24 675 887 Monmouth County NJ Improvement Authority Revenue (Pooled Government Loan) 5.000% 12/1/25 445 590 Monroe Township NJ Board of Education GO 5.000% 8/1/25 1,500 1,857 Monroe Township NJ Board of Education GO 5.000% 8/1/26 1,500 1,848 Morris County NJ Improvement Authority School District Revenue (Morris Hills Regional District Project) 5.000% 10/1/24 1,970 2,528 Morris County NJ Improvement Authority School District Revenue (Morris Hills Regional District Project) 5.000% 10/1/25 1,000 1,276 Morris County NJ Improvement Authority School District Revenue (Morris Hills Regional District Project) 5.000% 10/1/26 1,200 1,524 Morris County NJ Improvement Authority School District Revenue (Morris Hills Regional District Project) 5.000% 10/1/27 1,090 1,376 Morris County NJ Improvement Authority School District Revenue (Morris Hills Regional District Project) 5.000% 10/1/28 1,000 1,257 Morris County NJ Improvement Authority School District Revenue (Morris Hills Regional District Project) 5.000% 10/1/29 1,235 1,544 New Brunswick NJ Housing Authority Lease Revenue (Rutgers University Easton Avenue Project) 5.000% 7/1/18 1,880 2,267 New Brunswick NJ Parking Authority Revenue 5.000% 9/1/18 1,250 1,476 New Brunswick NJ Parking Authority Revenue 5.000% 9/1/19 865 1,028 New Brunswick NJ Parking Authority Revenue 5.000% 9/1/20 1,605 1,913 New Brunswick NJ Parking Authority Revenue 5.000% 9/1/21 1,000 1,196 New Brunswick NJ Parking Authority Revenue 5.000% 9/1/22 1,880 2,259 New Brunswick NJ Parking Authority Revenue 5.000% 9/1/24 1,035 1,222 New Brunswick NJ Parking Authority Revenue 5.000% 9/1/25 615 721 New Brunswick NJ Parking Authority Revenue 5.000% 9/1/28 465 542 New Brunswick NJ Parking Authority Revenue 5.000% 9/1/30 570 659 New Brunswick NJ Parking Authority Revenue 5.000% 9/1/31 600 690 New Jersey Casino Reinvestment Development Authority Revenue (Hotel Room Fee) 5.250% 1/1/20 (2) 2,945 3,117 New Jersey Casino Reinvestment Development Authority Revenue (Hotel Room Fee) 5.250% 1/1/21 (2) 6,255 6,597 New Jersey Casino Reinvestment Development Authority Revenue (Hotel Room Fee) 5.250% 1/1/22 (2) 5,585 5,874 New Jersey Casino Reinvestment Development Authority Revenue (Parking Fee) 5.250% 6/1/21 (14) 3,000 3,158 New Jersey Economic Development Authority Revenue 5.000% 3/1/23 10,000 12,111 New Jersey Economic Development Authority Revenue (Bayonne/IMTT Project) VRDO 0.160% 9/4/12 LOC 2,000 2,000 New Jersey Economic Development Authority Revenue (Bayonne/IMTT Project) VRDO 0.160% 9/4/12 LOC 3,700 3,700 1 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.750% 6/15/14 (Prere.) 19,500 21,389 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/18 1,030 1,182 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/23 2,500 2,870 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/24 2,500 2,840 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/25 2,500 2,813 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/26 2,500 2,800 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/28 2,000 2,227 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/29 1,400 1,549 New Jersey Economic Development Authority Revenue (Hillcrest Health Service System Project) 0.000% 1/1/13 (2) 3,000 2,963 New Jersey Economic Development Authority Revenue (Motor Vehicle Surcharges) 5.250% 7/1/24 (14) 6,000 7,303 New Jersey Economic Development Authority Revenue (Motor Vehicle Surcharges) 5.250% 7/1/25 (14) 14,000 17,150 New Jersey Economic Development Authority Revenue (Motor Vehicle Surcharges) 5.250% 7/1/26 (14) 2,500 3,074 New Jersey Economic Development Authority Revenue (Motor Vehicle Surcharges) 5.250% 7/1/31 (14) 17,675 18,871 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 6/15/13 (ETM) 1,200 1,250 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/13 (Prere.) 4,000 4,190 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/13 7,500 7,836 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/14 10,000 10,849 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/14 14,000 15,352 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/15 (Prere.) 2,650 2,952 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 12/15/15 (14) 5,000 5,732 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/16 10,355 12,110 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/17 2,000 2,367 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/17 5,000 5,958 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/18 2,500 3,000 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/18 (14) 3,000 3,686 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/18 5,000 6,032 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/19 3,000 3,692 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/19 2,100 2,561 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 12/15/19 (2) 1,550 1,943 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/20 2,390 2,908 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 12/15/20 (2) 2,750 3,410 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/21 2,500 3,128 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/22 4,115 5,012 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/23 1,880 2,234 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/23 3,500 4,225 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.750% 9/1/23 3,000 3,728 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/24 375 449 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/24 (2) 3,250 4,136 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/25 3,460 4,113 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/25 (4) 1,650 2,104 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 3/1/26 9,500 10,322 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/26 3,000 3,543 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/27 (14) 3,500 4,590 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.125% 3/1/28 8,000 8,623 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/28 (14) 2,165 2,807 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/29 (14) 7,055 9,203 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 12/15/29 11,520 13,508 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.125% 3/1/30 (10) 1,000 1,071 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.125% 3/1/30 9,500 10,184 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/30 (14) 3,480 3,761 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/30 4,065 4,564 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/31 7,105 8,043 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/32 3,780 4,259 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/33 1,825 2,010 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/34 8,000 8,913 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/36 11,450 12,209 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/37 3,635 3,926 New Jersey Economic Development Authority Revenue (School Facilities Construction) PUT 5.000% 9/1/14 (4) 8,000 8,646 New Jersey Economic Development Authority Revenue (School Facilities Construction) PUT 5.000% 9/1/14 (4) 12,500 13,530 New Jersey Economic Development Authority Revenue (School Facilities Construction) PUT 5.000% 9/1/15 (4) 5,000 5,607 New Jersey Economic Development Authority Revenue (School Facilities Construction) PUT 5.000% 9/1/15 (4) 26,625 29,911 New Jersey Economic Development Authority Revenue (St. Barnabas Project) 0.000% 7/1/13 (14) 4,500 4,422 New Jersey Economic Development Authority Revenue (St. Barnabas Project) 0.000% 7/1/14 (14) 4,210 4,029 New Jersey Economic Development Authority Revenue Pollution Control Revenue (Exxon Project) VRDO 0.050% 9/4/12 1,140 1,140 New Jersey Economic Development Authority Revenue(Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.375% 6/1/25 1,340 1,477 New Jersey Economic Development Authority Revenue(Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.750% 6/1/31 1,000 1,117 New Jersey Economic Development Authority Revenue(Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.875% 6/1/42 8,000 8,861 New Jersey Economic Development Authority Revenue(Trustees of the Lawrenceville School Project) VRDO 0.170% 9/4/12 4,750 4,750 New Jersey Economic Development Authority Revenue(Trustees of the Lawrenceville School Project) VRDO 0.180% 9/4/12 1,650 1,650 New Jersey Economic Development Authority Transportation Project Sublease Revenue (New Jersey Transit Corp. Light Rail Transit System Project) 5.000% 5/1/14 15,000 16,069 New Jersey Economic Development Authority Transportation Project Sublease Revenue (New Jersey Transit Corp. Light Rail Transit System Project) 5.000% 5/1/18 6,260 7,440 New Jersey Economic Development Authority Transportation Project Sublease Revenue (New Jersey Transit Corp. Light Rail Transit System Project) 5.000% 5/1/19 2,580 3,089 New Jersey Educational Facilities Authority Revenue (College of New Jersey) 5.000% 7/1/14 (4) 3,180 3,406 New Jersey Educational Facilities Authority Revenue (College of New Jersey) 5.000% 7/1/16 3,620 4,172 New Jersey Educational Facilities Authority Revenue (College of New Jersey) 5.000% 7/1/16 (4) 4,410 5,009 New Jersey Educational Facilities Authority Revenue (College of New Jersey) 5.000% 7/1/17 1,335 1,575 New Jersey Educational Facilities Authority Revenue (College of New Jersey) 5.000% 7/1/18 1,000 1,200 New Jersey Educational Facilities Authority Revenue (College of New Jersey) 5.000% 7/1/19 1,105 1,340 New Jersey Educational Facilities Authority Revenue (Drew University) 5.250% 7/1/20 (14) 2,060 2,457 New Jersey Educational Facilities Authority Revenue (Fairleigh Dickinson University) 5.500% 7/1/23 2,750 2,836 New Jersey Educational Facilities Authority Revenue (Georgian Court University) 5.000% 7/1/33 1,000 1,059 New Jersey Educational Facilities Authority Revenue (Higher Education Trust Fund) 5.000% 9/1/19 (4) 5,000 5,571 New Jersey Educational Facilities Authority Revenue (Higher Education Trust Fund) 5.000% 9/1/20 (4) 5,015 5,387 New Jersey Educational Facilities Authority Revenue (Kean University) 5.250% 7/1/13 (Prere.) 2,775 2,889 New Jersey Educational Facilities Authority Revenue (Kean University) 5.250% 7/1/13 (Prere.) 2,605 2,712 New Jersey Educational Facilities Authority Revenue (Kean University) 5.000% 7/1/20 (14) 2,585 2,922 New Jersey Educational Facilities Authority Revenue (Kean University) 5.000% 7/1/21 (14) 3,025 3,391 New Jersey Educational Facilities Authority Revenue (Kean University) 5.250% 9/1/29 2,500 2,846 New Jersey Educational Facilities Authority Revenue (Kean University) 5.500% 9/1/36 5,000 5,699 New Jersey Educational Facilities Authority Revenue (Montclair State University) 5.000% 7/1/15 (Prere.) 4,700 5,307 New Jersey Educational Facilities Authority Revenue (Montclair State University) 5.000% 7/1/27 (2) 5,000 5,620 New Jersey Educational Facilities Authority Revenue (New Jersey Institute of Technology) 5.000% 7/1/20 2,725 3,293 New Jersey Educational Facilities Authority Revenue (New Jersey Institute of Technology) 5.000% 7/1/21 2,635 3,135 New Jersey Educational Facilities Authority Revenue (New Jersey Institute of Technology) 5.000% 7/1/31 1,000 1,122 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/18 2,750 3,091 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/20 6,020 7,430 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/27 5,000 6,193 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/29 2,535 3,111 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/30 4,090 4,994 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/34 2,000 2,382 New Jersey Educational Facilities Authority Revenue (Princeton University) 4.500% 7/1/35 9,900 10,805 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/35 2,000 2,366 New Jersey Educational Facilities Authority Revenue (Princeton University) 4.500% 7/1/37 5,000 5,356 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/39 3,000 3,511 New Jersey Educational Facilities Authority Revenue (Ramapo College) 5.000% 7/1/29 1,430 1,664 New Jersey Educational Facilities Authority Revenue (Ramapo College) 5.000% 7/1/30 1,500 1,736 New Jersey Educational Facilities Authority Revenue (Ramapo College) 5.000% 7/1/31 1,575 1,817 New Jersey Educational Facilities Authority Revenue (Ramapo College) 5.000% 7/1/37 2,065 2,328 New Jersey Educational Facilities Authority Revenue (Ramapo College) 5.000% 7/1/42 2,390 2,701 New Jersey Educational Facilities Authority Revenue (Richard Stockton College) 5.375% 7/1/38 8,395 9,312 New Jersey Educational Facilities Authority Revenue (Rowan University) 5.125% 7/1/13 (Prere.) 2,800 2,912 New Jersey Educational Facilities Authority Revenue (Rowan University) 5.000% 7/1/24 (14) 2,200 2,381 New Jersey Educational Facilities Authority Revenue (Stevens Institute of Technology) 5.125% 7/1/13 (Prere.) 2,000 2,080 New Jersey Educational Facilities Authority Revenue (Stevens Institute of Technology) 5.250% 7/1/13 (Prere.) 6,000 6,246 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 6.500% 12/1/20 215 263 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 7.125% 12/1/23 65 81 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 7.500% 12/1/32 7,250 9,089 New Jersey Environmental Infrastructure Trust Revenue 5.000% 9/1/28 4,410 5,185 New Jersey Equipment Lease Purchase COP 5.000% 6/15/13 5,000 5,175 New Jersey Equipment Lease Purchase COP 5.000% 6/15/16 4,000 4,557 New Jersey Equipment Lease Purchase COP 5.000% 6/15/17 3,000 3,478 New Jersey Equipment Lease Purchase COP 5.000% 6/15/18 9,000 10,571 New Jersey Equipment Lease Purchase COP 5.000% 6/15/19 9,755 11,341 New Jersey Equipment Lease Purchase COP 5.000% 6/15/20 1,500 1,727 New Jersey Equipment Lease Purchase COP 5.000% 6/15/23 3,000 3,372 New Jersey GO 0.496% 9/4/12 45,000 45,000 New Jersey GO 5.000% 8/1/16 5,190 6,065 New Jersey GO 5.000% 8/1/17 9,035 10,817 New Jersey GO 5.000% 6/1/20 915 1,120 New Jersey GO 5.000% 6/1/21 6,835 8,309 2 New Jersey GO TOB VRDO 0.190% 9/4/12 1,905 1,905 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) 5.000% 7/1/13 7,330 7,583 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) 5.000% 7/1/14 7,695 8,210 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) 5.000% 7/1/15 5,000 5,488 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) 5.000% 7/1/18 4,095 4,712 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) 6.000% 7/1/41 1,500 1,804 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) VRDO 0.180% 9/7/12 LOC 3,600 3,600 New Jersey Health Care Facilities Financing Authority Revenue (Atlanticare Regional Medical Center) 5.000% 7/1/23 2,675 2,894 New Jersey Health Care Facilities Financing Authority Revenue (Atlanticare Regional Medical Center) 5.000% 7/1/26 2,780 2,966 New Jersey Health Care Facilities Financing Authority Revenue (Atlanticare Regional Medical Center) 5.000% 7/1/37 10,000 10,529 New Jersey Health Care Facilities Financing Authority Revenue (Capital Health Systems Obligated Group) 5.750% 7/1/13 (Prere.) 7,000 7,311 New Jersey Health Care Facilities Financing Authority Revenue (Children's Specialized Hospital) 5.500% 7/1/30 3,055 3,141 New Jersey Health Care Facilities Financing Authority Revenue (Children's Specialized Hospital) 5.500% 7/1/36 6,800 6,973 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/17 1,250 1,391 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/19 2,170 2,453 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/20 3,000 3,435 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.125% 1/1/21 15,000 16,528 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/22 3,500 3,897 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/28 3,500 3,713 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/34 2,000 2,113 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Asset Transformation Program) 5.000% 10/1/13 3,785 3,956 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Asset Transformation Program) 5.500% 10/1/23 10,000 11,455 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Asset Transformation Program) 5.750% 10/1/31 1,500 1,757 New Jersey Health Care Facilities Financing Authority Revenue (Hunterdon Medical Center) 5.250% 7/1/25 1,200 1,264 New Jersey Health Care Facilities Financing Authority Revenue (Hunterdon Medical Center) 5.125% 7/1/35 3,450 3,578 New Jersey Health Care Facilities Financing Authority Revenue (Kennedy Health Systems) 5.000% 7/1/31 1,500 1,643 New Jersey Health Care Facilities Financing Authority Revenue (Kennedy Health Systems) 5.000% 7/1/37 1,000 1,084 New Jersey Health Care Facilities Financing Authority Revenue (Kennedy Health Systems) 5.000% 7/1/42 1,750 1,898 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/17 2,000 2,294 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/23 1,500 1,728 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/24 5,000 5,695 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/25 2,000 2,259 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/26 2,000 2,239 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/27 2,500 2,813 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health Systems) 5.000% 7/1/38 (12) 4,325 4,629 2 New Jersey Health Care Facilities Financing Authority Revenue (Meridian V) TOB VRDO 0.320% 9/7/12 (12) 5,145 5,145 New Jersey Health Care Facilities Financing Authority Revenue (Robert Wood Johnson University) 5.000% 7/1/31 5,000 5,498 New Jersey Health Care Facilities Financing Authority Revenue (South Jersey Hospital) 5.000% 7/1/36 10,000 10,373 New Jersey Health Care Facilities Financing Authority Revenue (South Jersey Hospital) 5.000% 7/1/46 7,505 7,755 New Jersey Health Care Facilities Financing Authority Revenue (St. Barnabas Health Care System) 5.000% 7/1/16 1,500 1,636 New Jersey Health Care Facilities Financing Authority Revenue (St. Barnabas Health Care System) 0.000% 7/1/21 (ETM) 1,260 1,044 New Jersey Health Care Facilities Financing Authority Revenue (St. Barnabas Health Care System) 5.000% 7/1/24 2,000 2,151 New Jersey Health Care Facilities Financing Authority Revenue (St. Barnabas Health Care System) 5.000% 7/1/29 1,000 1,027 New Jersey Health Care Facilities Financing Authority Revenue (St. Barnabas Health Care System) 5.625% 7/1/32 2,000 2,238 New Jersey Health Care Facilities Financing Authority Revenue (St. Barnabas Health Care System) 5.625% 7/1/37 2,600 2,877 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 6.000% 7/1/29 (12) 1,000 1,039 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.750% 7/1/33 3,000 3,407 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.500% 7/1/38 (12) 3,000 3,337 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.180% 9/4/12 LOC 3,280 3,280 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.150% 9/7/12 LOC 1,500 1,500 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.150% 9/7/12 LOC 3,100 3,100 New Jersey Higher Education Assistance Authority Student Loan Revenue 4.750% 12/1/21 5,000 5,598 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/25 1,500 1,649 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/26 1,500 1,646 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 6/1/27 1,400 1,433 New Jersey Higher Education Assistance Authority Student Loan Revenue 4.500% 12/1/29 1,170 1,185 New Jersey Higher Education Assistance Authority Student Loan Revenue 4.750% 12/1/29 1,335 1,382 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.625% 6/1/30 5,000 5,662 New Jersey Housing & Mortgage Finance Agency Multi-Family Housing Revenue 5.700% 5/1/20 (4) 1,905 1,909 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue 4.250% 10/1/32 5,000 5,372 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue 6.500% 10/1/38 2,360 2,514 New Jersey Institute of Technology Revenue 5.000% 7/1/32 1,500 1,758 New Jersey Institute of Technology Revenue 5.000% 7/1/42 5,000 5,682 New Jersey Sports & Exposition Authority Revenue 6.500% 3/1/13 (14) 275 283 New Jersey Sports & Exposition Authority Revenue 6.500% 3/1/13 (ETM) 315 325 New Jersey Sports & Exposition Authority Revenue 5.500% 3/1/17 (14) 5,120 5,974 New Jersey Sports & Exposition Authority Revenue 5.500% 3/1/17 (ETM) 250 304 New Jersey Sports & Exposition Authority Revenue 5.500% 3/1/17 (ETM) 385 467 New Jersey Sports & Exposition Authority Revenue (Convention Center Luxury Tax) 5.500% 3/1/21 (14) 3,000 3,586 New Jersey Sports & Exposition Authority Revenue (Convention Center Luxury Tax) 5.500% 3/1/22 (14) 1,120 1,345 New Jersey Transportation Corp. COP 5.500% 9/15/12 (2) 20,000 20,041 New Jersey Transportation Corp. COP 5.500% 9/15/14 (2) 1,600 1,748 New Jersey Transportation Corp. COP 5.500% 9/15/15 (2) 15,000 16,908 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 6/15/13 (Prere.) 1,000 1,042 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/15 (ETM) 5,000 5,679 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/15 (Prere.) 8,795 9,985 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/15 (2) 1,000 1,142 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/15 (2) 1,600 1,840 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/17 2,910 3,476 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/17 3,480 4,157 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/17 2,500 2,986 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/17 (4) 1,775 2,172 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/18 2,000 2,425 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/18 (4) 5,210 6,494 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.000% 12/15/18 (Prere.) 1,740 2,275 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/19 2,675 3,310 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/19 2,500 3,094 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/19 (4) 8,000 9,924 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/20 2,650 2,921 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.750% 6/15/20 5,000 6,060 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/20 (4) 5,800 7,236 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/20 6,500 8,098 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/20 (4) 5,000 6,238 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/20 (3) 7,000 8,854 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/21 3,000 3,806 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/22 2,500 3,124 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/22 8,875 11,290 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.750% 6/15/23 (14) 5,750 7,430 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/23 3,900 2,585 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/23 9,580 11,788 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/23 (2) 4,830 6,060 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.750% 6/15/24 (14) 4,900 6,378 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/24 3,000 3,641 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.750% 6/15/25 (14) 7,000 9,042 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/26 6,000 3,402 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/27 5,000 5,860 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.125% 6/15/28 5,245 6,171 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/28 8,855 4,528 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/28 13,000 6,648 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/29 7,360 3,575 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/30 3,065 3,607 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/30 10,000 4,609 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/31 5,395 6,336 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/31 13,500 5,886 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/32 10,000 4,119 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/32 (2) 19,985 22,888 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/33 3,000 1,166 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/33 5,000 1,943 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/34 8,210 3,005 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.000% 6/15/35 4,000 4,931 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/35 6,000 2,070 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/36 11,675 3,760 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/37 1,165 353 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/38 6,500 1,868 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/38 15,000 4,322 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/38 (12) 6,900 7,844 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.000% 12/15/38 3,360 3,940 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/39 15,150 4,152 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/40 4,500 1,173 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 6/15/41 10,000 11,683 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/42 5,000 5,599 2 New Jersey Transportation Trust Fund Authority Transportation System Revenue TOB VRDO 0.230% 9/7/12 LOC 6,390 6,390 New Jersey Turnpike Authority Revenue 6.000% 1/1/13 (14) 230 234 New Jersey Turnpike Authority Revenue 6.000% 1/1/13 (ETM) 770 785 New Jersey Turnpike Authority Revenue 6.500% 1/1/13 (ETM) 12,500 12,763 New Jersey Turnpike Authority Revenue 6.500% 1/1/16 (ETM) 17,030 18,651 New Jersey Turnpike Authority Revenue 6.500% 1/1/16 (14) 19,535 23,397 New Jersey Turnpike Authority Revenue 6.500% 1/1/16 (ETM) 1,560 1,875 New Jersey Turnpike Authority Revenue 5.000% 1/1/20 5,000 6,010 New Jersey Turnpike Authority Revenue 5.000% 1/1/21 5,000 5,947 New Jersey Turnpike Authority Revenue 5.000% 1/1/22 3,325 3,922 New Jersey Turnpike Authority Revenue 5.250% 1/1/26 (4) 4,000 5,008 3 New Jersey Turnpike Authority Revenue 5.000% 1/1/27 5,000 5,956 New Jersey Turnpike Authority Revenue 5.000% 1/1/30 (4) 16,000 17,344 New Jersey Turnpike Authority Revenue 5.000% 1/1/32 14,670 17,030 New Jersey Turnpike Authority Revenue 5.000% 1/1/33 6,000 6,965 New Jersey Turnpike Authority Revenue 5.000% 1/1/35 5,000 5,765 New Jersey Turnpike Authority Revenue 5.000% 1/1/35 6,400 7,192 New Jersey Turnpike Authority Revenue 5.000% 1/1/36 11,000 12,166 New Jersey Turnpike Authority Revenue 5.250% 1/1/40 21,285 23,923 Newark NJ GO 5.375% 12/15/13 (14) 2,000 2,028 Ocean County NJ GO 5.000% 6/1/16 1,320 1,536 Ocean County NJ GO 5.000% 8/1/16 1,290 1,510 Ocean County NJ GO 5.000% 6/1/17 1,385 1,658 Ocean County NJ GO 5.000% 8/1/17 3,400 4,090 Ocean County NJ GO 5.000% 6/1/24 1,440 1,813 Ocean County NJ GO 5.000% 6/1/25 1,945 2,432 Ocean County NJ Utility Authority Wastewater Revenue 6.600% 1/1/18 (ETM) 2,220 2,602 Passaic County NJ Improvement Authority Lease Revenue (Preakness Healthcare Center Expansion Project) 5.000% 5/1/24 2,610 3,096 Passaic County NJ Improvement Authority Lease Revenue (Preakness Healthcare Center Expansion Project) 5.000% 5/1/25 2,740 3,240 Passaic County NJ Improvement Authority Lease Revenue (Preakness Healthcare Center Expansion Project) 5.000% 5/1/26 2,885 3,378 Passaic Valley NJ Sewage Commissioners Sewer System Revenue 5.750% 12/1/19 1,680 2,036 Passaic Valley NJ Sewage Commissioners Sewer System Revenue 5.750% 12/1/20 1,450 1,772 Passaic Valley NJ Sewage Commissioners Sewer System Revenue 5.750% 12/1/21 3,500 4,301 Port Authority of New York & New Jersey Revenue 5.375% 3/1/28 1,280 1,614 Port Authority of New York & New Jersey Revenue 4.500% 7/15/28 4,000 4,400 Port Authority of New York & New Jersey Revenue 5.000% 3/1/29 4,500 5,180 Port Authority of New York & New Jersey Revenue 5.000% 7/15/31 3,395 3,969 Port Authority of New York & New Jersey Revenue 5.000% 7/15/31 5,140 6,058 Port Authority of New York & New Jersey Revenue 5.000% 7/15/32 3,500 4,067 Port Authority of New York & New Jersey Revenue 5.000% 10/15/32 6,625 7,611 Port Authority of New York & New Jersey Revenue 4.750% 11/15/32 4,000 4,383 Port Authority of New York & New Jersey Revenue 4.750% 7/15/33 8,000 8,830 Port Authority of New York & New Jersey Revenue 5.000% 10/15/33 1,250 1,431 Port Authority of New York & New Jersey Revenue 5.000% 7/15/35 6,500 7,454 Port Authority of New York & New Jersey Revenue 5.000% 9/15/36 3,400 3,845 Port Authority of New York & New Jersey Revenue 5.000% 5/1/39 6,600 7,371 Port Authority of New York & New Jersey Revenue 5.000% 7/15/39 12,000 13,626 Port Authority of New York & New Jersey Revenue 5.000% 10/15/39 4,000 4,496 Port Authority of New York & New Jersey Revenue 5.000% 1/15/41 14,065 15,911 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 5.500% 12/1/31 5,000 5,715 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 6.000% 12/1/36 3,000 3,489 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 6.000% 12/1/42 5,000 5,795 Rutgers State University New Jersey Revenue 5.000% 5/1/29 1,110 1,292 Rutgers State University New Jersey Revenue VRDO 0.150% 9/4/12 3,355 3,355 South Jersey Port Corp. New Jersey Revenue 5.000% 1/1/23 2,000 2,014 South Jersey Port Corp. New Jersey Revenue 5.100% 1/1/33 1,500 1,509 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/20 2,145 2,512 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/21 3,000 3,505 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/22 2,780 3,255 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/13 1,225 1,258 Tobacco Settlement Financing Corp. New Jersey Revenue 7.000% 6/1/13 (Prere.) 20,000 21,014 Tobacco Settlement Financing Corp. New Jersey Revenue 4.500% 6/1/23 10,475 10,023 Tobacco Settlement Financing Corp. New Jersey Revenue 4.750% 6/1/34 4,500 3,684 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/41 6,455 5,354 Union County NJ BAN 1.000% 6/28/13 15,000 15,100 Union County NJ Improvement Authority Lease Revenue (Family Court Building Project) 5.000% 5/1/42 5,000 5,703 Union County NJ Pollution Control Financing Authority Revenue (Exxon Project) VRDO 0.030% 9/4/12 600 600 Union County NJ Pollution Control Financing Authority Revenue (Exxon Project) VRDO 0.050% 9/4/12 5,500 5,500 Union County NJ Utilities Authority Revenue 5.000% 6/15/41 4,000 4,584 University of Medicine & Dentistry New Jersey COP 5.250% 6/15/18 (14) 1,975 2,078 University of Medicine & Dentistry New Jersey COP 5.250% 6/15/20 (14) 2,185 2,283 University of Medicine & Dentistry New Jersey COP 5.250% 6/15/22 (14) 2,420 2,514 University of Medicine & Dentistry New Jersey Revenue 6.500% 12/1/12 (ETM) 905 919 University of Medicine & Dentistry New Jersey Revenue 5.375% 12/1/15 (2) 2,325 2,345 University of Medicine & Dentistry New Jersey Revenue 5.375% 12/1/16 (2) 1,110 1,119 University of Medicine & Dentistry New Jersey Revenue 5.500% 12/1/19 (2) 2,000 2,018 University of Medicine & Dentistry New Jersey Revenue 5.500% 12/1/20 (2) 3,675 3,706 University of Medicine & Dentistry New Jersey Revenue 5.500% 12/1/21 (2) 2,000 2,016 3 West Deptford Township NJ GO 5.000% 7/1/22 (4) 1,555 1,768 3 West Deptford Township NJ GO 5.000% 7/1/23 (4) 1,035 1,170 Puerto Rico (1.1%) 2 Puerto Rico Aqueduct & Sewer Authority Revenue TOB VRDO 0.370% 9/7/12 (12) 5,450 5,450 Puerto Rico GO 5.500% 7/1/18 5,540 6,216 Puerto Rico Highway & Transportation Authority Revenue 5.500% 7/1/14 (Prere.) 4,125 4,507 Puerto Rico Highway & Transportation Authority Revenue 5.500% 7/1/14 (Prere.) 3,500 3,824 Puerto Rico Infrastructure Financing Authority Special Tax Revenue 0.000% 7/1/33 (3) 7,000 2,023 Puerto Rico Public Finance Corp. Revenue 6.000% 8/1/26 (ETM) 720 1,034 Virgin Islands (0.2%) Virgin Islands Public Finance Authority Revenue 5.250% 10/1/18 3,390 3,631 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/25 1,500 1,641 Total Tax-Exempt Municipal Bonds (Cost $1,943,034) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) 1 Securities with a value of $115,000 have been segregated as initial margin for open futures contracts. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2012, the aggregate value of these securities was $18,890,000, representing 0.9% of net assets. 3 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of August 31, 2012. New Jersey Long-Term Tax-Exempt Fund KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. New Jersey Long-Term Tax-Exempt Fund A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of August 31, 2012, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Tax-Exempt Municipal Bonds — 2,112,082 — Futures Contracts—Liabilities 1 (2) — — Total (2) 2,112,082 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). New Jersey Long-Term Tax-Exempt Fund At August 31, 2012, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Unrealized Long (Short) Settlement Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 10-Year U.S. Treasury Note December 2012 (63) (8,424) (2) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At August 31, 2012, the cost of investment securities for tax purposes was $1,945,835,000. Net unrealized appreciation of investment securities for tax purposes was $166,247,000, consisting of unrealized gains of $170,112,000 on securities that had risen in value since their purchase and $3,865,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD NEW JERSEY TAX-FREE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: October 17, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD NEW JERSEY TAX-FREE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: October 17, 2012 VANGUARD NEW JERSEY TAX-FREE FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: October 17, 2012 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on March 27, 2012 see file Number 2-11444 , Incorporated by Reference.
